Citation Nr: 0630540	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-04 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a liver disability, 
to include as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran had active service from January 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue of entitlement to service connection for peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's liver disability was initially demonstrated 
many years after service and there has been no demonstration 
by competent clinical evidence of record that it is the 
result of any incident of service, or proximately caused or 
aggravated by service-connected diabetes mellitus.


CONCLUSION OF LAW

A liver disability was not incurred in or aggravated by 
active service, and is not proximately due to, or aggravated 
by, service-connected.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a March 2002 letter from the agency of original 
jurisdiction (AOJ) to the veteran.  This letter, which was 
issued prior to the initial AOJ decision, informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence, as well as requested that he submit any additional 
evidence pertaining to the claim.  The Board observes that 
the aforementioned letter did not provide the veteran with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  However, despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2006).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).	

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Legal Analysis

The veteran asserts that service connection is warranted for 
a liver disability, to include as secondary to service-
connected diabetes mellitus.  In order to establish service 
connection on a direct basis, the veteran must provide 
evidence of a current disability, and in-service injury or 
disease, and a nexus between the current disability and in-
service injury or disease.  The record demonstrates that 
since 1997, the veteran has sought treatment for a liver 
disability that has been diagnosed as cryptogenic cirrhosis.  
However, his service medical records are negative for any 
complaints of or treatment for a liver disability.  Indeed, 
on his June 1969 separation examination report, the examiner 
reported that the veteran's abdomen and viscera were normal.  
Moreover, there is no competent clinical opinion of record 
that etiologically relates the veteran's cryptogenic 
cirrhosis to any incident of his service.  Therefore, in the 
absence of any medical evidence that the veteran's current 
liver disability is etiologically related to service and in 
the absence of demonstration of continuity of symptomatology, 
the Board finds that the veteran's initial demonstration of a 
liver disability in 1997, almost 30 years after his discharge 
from service, to be too remote from service to be reasonably 
related to service.  Accordingly, the Board finds that the 
preponderance of the evidence is against a grant of direct 
service connection for the disability at issue.



In order to establish service connection on a secondary basis 
the evidence must show (1) that a current disability exists 
and (2) that the current disability was either caused or 
aggravated by a service-connected disability.  The record 
reflects that the veteran is currently service-connected for 
diabetes mellitus.  As discussed above, the record 
establishes that the veteran has been diagnosed with, and 
undergoes treatment for, cryptogenic cirrhosis.  However, the 
medical evidence of record does not establish that the 
veteran's cryptogenic cirrhosis is caused or aggravated by 
his service-connected diabetes mellitus.  It is significant 
to point out that the examiner from the November 2003 VA 
compensation and pension examination, after a physical 
examination and a review of the veteran's claim file, opined 
that it was not as likely as not that the veteran's 
cryptogenic cirrhosis was associated with the veteran's 
diabetes mellitus as there is no likely association between 
diabetes mellitus and cirrhosis.  Therefore, in the absence 
of any evidence to the contrary, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection on a secondary basis for the disability at issue

In conclusion, although the veteran asserts that his current 
liver disability is secondary to his service-connected 
diabetes-mellitus, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The medical evidence of record, including the November 2003 
medical opinion, is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran currently has a liver 
disability that is related to his service-connected diabetes 
mellitus or any other incident of his active military 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2006), but does not find 
that the evidence is of such approximate balance as to 
warrant it's application.  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a liver disability, to 
include as secondary to service-connected diabetes mellitus.



ORDER

Entitlement to service connection for a liver disability, to 
include as secondary to service-connected diabetes mellitus 
is denied.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2006).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  

The veteran contends that service connection is warranted for 
peripheral neuropathy that is secondary to his service-
connected diabetes.  Numerous VA outpatient diabetic foot 
care treatment records reflect that the veteran has 
consistently complained of experiencing paresthesia and 
numbness in his feet.  In a November 2003 VA compensation and 
pension examination, the veteran reported a medical history 
of a burning sensation in the bottom of both of his feet 
since 1968.  Consequently, as a result of this reported 
history, the examiner, who diagnosed the veteran with 
peripheral neuropathy, opined that such condition was not 
etiologically related to the veteran's service-connected 
diabetes, as the peripheral neuropathy symptomology predated 
the diabetes by 30 years.  However, the Board, after a review 
of the veteran's service medical records does not find any 
clinical documentation that the veteran ever complained of, 
or sought treatment for a burning sensation in the bottom of 
his feet while in servce.  Therefore, the Board finds that 
the examiner's opinion of dubious probative value.  As such, 
in light of the paresthesia and numbness reported in 
conjunction with the veteran's diabetic foot care 
examinations and the lack of documented evidence of in-
service neuropathy, the Board finds that a new clinical 
examination and opinion to determine the nature and etiology 
of the veteran's peripheral neuropathy is warranted.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of his current peripheral 
neuropathy.  All necessary tests, 
including an EMG and nerve conduction 
studies, if appropriate, should be 
performed.  The examiner should then be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that the veteran has a peripheral 
neuropathy disability that is 
etiologically related to his service-
connected diabetes mellitus or his 
military service in general.  The 
rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  The 
examiner should indicate whether or not 
the claims file was reviewed.

2.  Thereafter, the veteran's claim for 
entitlement to service connection for 
peripheral neuropathy, to include as 
secondary to service-connected diabetes 
mellitus should be readjudicated.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and afford the veteran the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


